Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(JP2008161782A).
	Japanese reference teaches a fine bubble generation system comprising a fine bubble generation device(carbon dioxide injection part 10 in figure 1; noting para 0031 stating the carbon dioxide injection part 10 consists of a micro or nano bubble generator) configured to generate fine bubbles containing carbon dioxide(noting carbon dioxide injector 8) in raw water(1), and a controller(6) configured to control a flow control valve(carbon dioxide flow meter 9) installed in a pipe(piping from carbon dioxide injector 8 to carbon dioxide injection part 10) providing carbon dioxide gas to the fine bubble generation device to adjust an amount of carbon dioxide gas to be injected into the fine bubble generation device(noting para 0027 stating based on a calculation result of a control device 6, a predetermined about of carbon dioxide is injected into the carbon dioxide injection unit 10).  Examiner notes the claim is directed to a “fine bubble generation system”, and therefore limitations to “in scrubber process water to be provided to a gas scrubber which sprays the process water onto ammonia -containing gas” is not given patentable weight for prior art analysis, wherein the gas scrubber and scrubber process water is not a structural part of the claimed “fine bubble generation system”.  Examiner furthermore notes newly amended limitations in lines 8-12 starting with “wherein the controller is configured… “  is not given patentable weight for prior art analysis, wherein the gas scrubber and scrubber process water is not a structural part of the claimed “fine bubble generation system”.  
	Japanese reference further teaches a pH sensor(pH meter 3) configured to detect pH of a water flow to the fine bubble generation device, wherein the controller is configured to adjust an amount of carbon dioxide to be injected into the fine bubble generation device on the basis of a result of detecting by the pH sensor(noting para 0020 stating based on a target pH value, the carbon dioxide injection rate with respect to the water is obtained).   Japanese reference further teaches wherein the controller(6) is configured to adjust the amount of carbon dioxide gas to be injected into the fine bubble generation device to match a ratio among a weight ratio of carbon dioxide included in water.  
	Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Amended claim 1 recites “wherein the gas scrubber and the storage tank are operatively coupled to each other, such that a product generated by a spraying operation of the gas scrubber is stored in the storage tank, wherein a portion of the scrubber process water, stored in the storage tank and containing the product, is provided to the fine bubble generation device, and the fine bubble generation device is configured to generate the fine bubbles containing carbon dioxide gas in the scrubber process water containing the fine bubbles to the storage tank”.  KR reference(2043819B1) and CN reference (210584342U) teach scrubber column with an integrated storage tank, however KR reference(2043819B1) and CN reference (210584342U) individually or collectively do not teach wherein the gas scrubber and the storage tank are operatively coupled to each other, such that a product generated by a spraying operation of the gas scrubber is stored in the storage tank, wherein a portion of the scrubber process water, stored in the storage tank and containing the product, is provided to the fine bubble generation device, and the fine bubble generation device is configured to generate the fine bubbles containing carbon dioxide gas in the scrubber process water containing the fine bubbles to the storage tank.   Claims 3-7 depend on claim 1 and hence are also allowed. 
Response to Arguments
Applicant's arguments filed with respect to claim 8 on 11-8-2022 have been fully considered but they are not persuasive.
Applicant argues independent claim 8 has been amended to more particularly point out and distinctly claim the present invention over JP’782, and argues JP’782 does not teach or suggest “the controller is configured to adjust the amount of carbon dioxide so that ammonium ions and ammonia gas are present in a ratio of 80:20 to 100:0 when the ammonia-containing gas is dissolved in the scrubber process water, and to remove the ammonia-containing gas by generating ammonium carbonate through a reaction of the ammonium ions and carbonic acid ions in the scrubber process water”.  
Examiner respectfully submits claim 8 is directed to “a fine bubble generation system”,  wherein the fine bubble generation system has utility outside of fluid communication of the fine bubble generation system with a gas scrubber and gas scrubber water.  Examiner respectfully submits the claimed “controller” is clearly a structurally equivalent device to the control(6) of Japanese reference, wherein the control(6) is configured to control a flow control valve(within carbon dioxide injection device, noting para 0027 in JP reference stating “the carbon dioxide injection device 8 receives the calculation result from the control device 6”, and para 0028 in JP reference stating “in the carbon injection device, the injection may be increased or decreased by adjusting the opening degree of the variable motorized valve”.  Examiner respectfully submits the amended limitations in lines 8-12 of amended claim 8 are directed to functional limitations based on a function of the claimed “controller”, and therefore the limitations of lines 8-12 are not given patentable weight.   Examiner notes MPEP 2114 states “functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate”.  Examiner respectfully submits the control(6) is capable of controlling a flow control valve, wherein equivalent to figure 10 of the current application, the controller (601) is capable of controlling a flow control valve (503).  Examiner respectfully submits the amended limitations of lines 8-12 are directed more to a process , and not given patentable weight for the claimed “fine bubble generation system”.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 17, 2022